RE: JEFFERSON COUNTY COMMISSIONER'S CONTRACT
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR LETTER DATED FEBRUARY 12, 1990, SEEKING THE ASSISTANCE OF THIS OFFICE IN EVALUATING THE TERMS OF A CONTRACT ENTERED INTO BETWEEN JEFFERSON COUNTY AND THE UNITED STATES ARMY CORPS OF ENGINEERS.
IT HAS BEEN THE LONG-STANDING POLICY OF THE OFFICE OF ATTORNEY GENERAL (ENCOMPASSING AT LEAST THE PAST FOUR ADMINISTRATIONS) NOT TO ADDRESS FACT-BASED CONTRACTUAL ISSUES IN OFFICIAL OPINIONS OF THE ATTORNEY GENERAL ALTHOUGH OUR OFFICE IS AVAILABLE TO ASSIST OUR STATE AGENCY CLIENTS IN DRAFTING AND EVALUATING CONTRACT TERMS ON AN INFORMAL BASIS. THIS POLICY OF INFORMAL ASSISTANCE MAY NOT, HOWEVER, BE LAWFULLY EXTENDED TO UNITS OF COUNTY GOVERNMENT, WHICH MUST, INSTEAD, LOOK TO THEIR STATUTORY LEGAL ADVISORS, THE LOCAL DISTRICT ATTORNEY, FOR ASSISTANCE IN MATTERS OF THIS TYPE.
I REGRET THAT OUR OFFICE CANNOT BE OF ASSISTANCE TO YOU IN THIS INSTANCE, I SUGGEST THAT THE COUNTY COMMISSIONERS CONTACT THEIR LOCAL DISTRICT ATTORNEY FOR ANY ASSISTANCE THEY MAY REQUIRE.
(NED BASTOW)